Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending in this application.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, and 10-16 of U.S. Patent No. 11,445,002.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 11,445,002 which includes extra features in the claim limitation.
With respect to claim 1, Patent ‘002 discloses a server in communication with at least one client computing device and providing a corresponding at least one virtual desktop instance for the at least one client computing device, at least one local device to be coupled to a given client computing device and to be operable in a given virtual desktop instance associated with the given client computing device, thereby generating a plurality of server initialization packets, the server comprising: 
a processor and memory coupled thereto, the processor configured to 
generate a server mapping table comprising a plurality of known server packets associated with the at least one local device, a plurality of server mapping identification (ID) numbers respectively associated with the plurality of known server packets, and a plurality of different local device types associated with the plurality of server mapping ID numbers, and 
when the at least one local device is coupled to the given client computing device, 
determining whether at least one server packet from the plurality of server initialization packets is within the server mapping table, 
replacing the at least one server packet with at least one server mapping ID number to define a plurality of compressed server initialization packets, and 
sending the plurality of compressed server initialization packets to the given client computing device; 
the given client computing device configured to replace the at least one server mapping ID number with the at least one server packet in the plurality of compressed server initialization packets based upon a client mapping table (claim 1). 
With respect to claim 2, Patent ‘002 discloses wherein the processor is configured to synchronize the server mapping table and the client mapping table (claim 2).
With respect to claim 3, Patent ‘002 discloses wherein the processor is configured to, when the at least one local device is decoupled from the given client computing device, perform the determining, the replacing, and the sending (Claim 4).
With respect to claim 4, Patent ‘002 discloses wherein the at least one client computing device comprises a plurality of client computing devices; and wherein the processor is configured to monitor packets exchanged between the plurality of client computing devices and respective local devices to generate the server mapping table (Claim 5).
With respect to claim 5, Patent ‘002 discloses wherein the plurality of known server packets each comprises a communication standard initialization packet (Claim 6).
With respect to claim 6, Patent ‘002 discloses wherein the plurality of known server packets each comprises at least one of a smart card initialization sequence packet, a smart card authentication packet, a smart card digital signing packet, and a smart card certificate transmission packet (Claim 7).
With respect to claim 7, Patent ‘002 discloses wherein when the plurality of compressed server initialization packets generates an error, the processor is configured to initialize the at least one local device using the plurality of server initialization packets (Claim 8).
With respect to claim 9, Patent ‘002 discloses wherein the at least one local device comprises at least one of a universal serial bus (USB) device, a TWAIN device, and a smart card device (Claim 10).
With respect to claim 10, Patent ‘002 discloses wherein the determining is based upon at least one of a client name, a smart card reader name, a smart card reader state, a smart card type, a smart card Answer to Reset (ATR) string, smart card ID, and a smart card certificate hash (Claim 11).
With respect to claim 11, Patent ‘002 discloses a method for operating a server in communication with at least one client computing device to provide a corresponding at least one virtual desktop instance for the at least one client computing device, the method comprising: 
when at least one local device is coupled to a given client computing device, 
determining whether at least one server packet from a plurality of server initialization packets is within a server mapping table, 
replacing the at least one server packet with at least one server mapping ID number from the server mapping table to define a plurality of compressed server initialization packets, and 
sending the plurality of compressed server initialization packets to the given client computing device; 
the given client computing device configured to replace the at least one server mapping ID number with the at least one server packet in the plurality of compressed server initialization packets based upon a client mapping table (Claim 12).
With respect to claim 12, Patent ‘002 discloses synchronizing the server mapping table and the client mapping table (Claim 13).
With respect to claim 13, Patent ‘002 discloses when the at least one local device is decoupled from the given client computing device, performing the determining, the replacing, and the sending (Claim 14).
With respect to claim 14, Patent ‘002 discloses monitoring packets exchanged between a plurality of client computing devices and respective local devices to generate the server mapping table.
With respect to claim 15, Patent ‘002 discloses wherein a plurality of known server packets from the server mapping table each comprises a communication standard initialization packet (Claim 15).
With respect to claim 16, Patent ‘002 discloses wherein the plurality of known server packets each comprises at least one of a smart card initialization sequence packet, a smart card authentication packet, a smart card digital signing packet, and a smart card certificate transmission packet (Claim 16).
Claims 1-3, 5-13, and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, and 10-15 of U.S. Patent No. 11,489,817.  Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have known that all of the limitations in the current application are disclosed in patent 11,489,817 which includes extra features in the claim limitation.
With respect to claim 1, Patent ‘817 discloses a server in communication with at least one client computing device and providing a corresponding at least one virtual desktop instance for the at least one client computing device, at least one local device to be coupled to a given client computing device and to be operable in a given virtual desktop instance associated with the given client computing device, thereby generating a plurality of server initialization packets, the server comprising: 
a processor and memory coupled thereto, the processor configured to 
generate a server mapping table comprising a plurality of known server packets associated with the at least one local device, a plurality of server mapping identification (ID) numbers respectively associated with the plurality of known server packets, and a plurality of different local device types associated with the plurality of server mapping ID numbers, and 
when the at least one local device is coupled to the given client computing device, 
determining whether at least one server packet from the plurality of server initialization packets is within the server mapping table, 
replacing the at least one server packet with at least one server mapping ID number to define a plurality of compressed server initialization packets, and 
sending the plurality of compressed server initialization packets to the given client computing device; 
the given client computing device configured to replace the at least one server mapping ID number with the at least one server packet in the plurality of compressed server initialization packets based upon a client mapping table (claim 1). 
With respect to claim 2, Patent ‘817 discloses wherein the processor is configured to synchronize the server mapping table and the client mapping table (claim 2).
With respect to claim 3, Patent ‘817 discloses wherein the processor is configured to, when the at least one local device is decoupled from the given client computing device, perform the determining, the replacing, and the sending (Claim 4).
With respect to claim 5, Patent ‘817 discloses wherein the plurality of known server packets each comprises a communication standard initialization packet (Claim 6).
With respect to claim 6, Patent ‘817 discloses wherein the plurality of known server packets each comprises at least one of a smart card initialization sequence packet, a smart card authentication packet, a smart card digital signing packet, and a smart card certificate transmission packet (Claim 6).
With respect to claim 8, Patent ‘817 discloses wherein when the plurality of compressed server initialization packets generates the error, the processor is configured to send an error message to the given client computing device to prevent reconstituting of the plurality of server initialization packets at the given client computing device (claim 10).
With respect to claim 9, Patent ‘817 discloses wherein the at least one local device comprises at least one of a universal serial bus (USB) device, a TWAIN device, and a smart card device (Claim 7).
With respect to claim 10, Patent ‘817 discloses wherein the determining is based upon at least one of a client name, a smart card reader name, a smart card reader state, a smart card type, a smart card Answer to Reset (ATR) string, smart card ID, and a smart card certificate hash (Claim 8).
With respect to claim 11, Patent ‘817 discloses a method for operating a server in communication with at least one client computing device to provide a corresponding at least one virtual desktop instance for the at least one client computing device, the method comprising: 
when at least one local device is coupled to a given client computing device, 
determining whether at least one server packet from a plurality of server initialization packets is within a server mapping table, 
replacing the at least one server packet with at least one server mapping ID number from the server mapping table to define a plurality of compressed server initialization packets, and 
sending the plurality of compressed server initialization packets to the given client computing device; 
the given client computing device configured to replace the at least one server mapping ID number with the at least one server packet in the plurality of compressed server initialization packets based upon a client mapping table (Claim 11).
With respect to claim 12, Patent ‘817 discloses synchronizing the server mapping table and the client mapping table (Claim 12).
With respect to claim 13, Patent ‘817 discloses when the at least one local device is decoupled from the given client computing device, performing the determining, the replacing, and the sending (Claim 13).
With respect to claim 15, Patent ‘817 discloses wherein a plurality of known server packets from the server mapping table each comprises a communication standard initialization packet (Claim 14).
With respect to claim 16, Patent ‘817 discloses wherein the plurality of known server packets each comprises at least one of a smart card initialization sequence packet, a smart card authentication packet, a smart card digital signing packet, and a smart card certificate transmission packet (Claim 15).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vajravel (US # 2018/0121224, hereinafter Vajravel) and in view of Qu (US 2007/0233877, hereinafter Qu).
With respect to claim 1, Vajravel discloses a server in communication with at least one client computing device ([0005] client initiates a remote session with a server) and providing a corresponding at least one virtual desktop instance for the at least one client computing device ([0006], the desktop that is running on the server for the client represents a virtual desktop environment), at least one local device to be coupled to a given client computing device ([0055] smart card reader is connected to a client) and to be operable in a given virtual desktop instance associated with the given client computing device ([0055], client established a remote session with a server which has the virtual desktop infrastructure), thereby generating a plurality of server initialization packets ([0027] to enable smart card reader to be access within a remote session, driver mapping techniques are created to be executed on a server.  [0033] application in remote session attempts to enumerate smart card readers by calling the SCardListTeaders A function to prevent the smart card resource manager from blocking the request by returning a list of smart card readers.), the server comprising: 
a processor and memory coupled thereto, the processor configured to 
generate a server mapping table comprising a plurality of known server packets associated with the at least one local device ([0007], [0008], client is connected to device 240).  
Vajravel does not disclose, however Qu discloses generate a server mapping table comprising a plurality of known server packets associated with the at least one local device, a plurality of server mapping identification (ID) numbers respectively associated with the plurality of known server packets, and a plurality of different local device types associated with the plurality of server mapping ID numbers ([0043] connection between the proxy and the server. [0050], the proxy has a mapping of the TCP connection to both the client side and the server side by creating the connection to the server through a new socket by transferring the cookie from the client side socket to the server side socket. Fig. 4, sockets 420.  Proxy device is part of the server system since it facilitates connection on the server to the client.) , and 
when the at least one local device is coupled to the given client computing device, 
determining whether at least one server packet from the plurality of server initialization packets is within the server mapping table ([0058] router receives TCP segment from the client and determines the appropriate socket connection based on the ASDP header.  The router forwards the TCP segment to the proxy.  When the proxy receives this message, It determines the appropriate socket connection based on the header.) , 
replacing the at least one server packet with at least one server mapping ID number to define a plurality of compressed server initialization packets ([0045], [0046] proxy receives the TCP-SYN segment and stores a cookie containing the connection ID, direction, and proxy applications.  The proxy machine (part of the server) spoofs a SYN-ACK segment directed to the client), and 
sending the plurality of compressed server initialization packets to the given client computing device ([0005] client sends a request, proxy forwards the request on to the server, [0044], ADSP message contains a direction value indicated this message is direction from client to server); 
the given client computing device configured to replace the at least one server mapping ID number with the at least one server packet in the plurality of compressed server initialization packets based upon a client mapping table ([0005] client sends a request, proxy forwards the request on to the server, [0044], ADSP message contains a direction value indicated this message is direction from client to server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vajravel’s remote session to redirect the smart card reader with the smart card proxy with Qu’s transparent proxy connection between a client and a server in order to create a better proxy which allows the proxy to be invisible to both the client and the server.

With respect to claim 2, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Vajravel for the same reasons identified in the rejection of claim 1.  In addition, Qu discloses wherein the processor is configured to synchronize the server mapping table and the client mapping table ([0053], the proxy is considered part of both the server and client side and contains both client side socket and server side socket connection.   Proxy sends a SYN segment to the couther to complete the three-way handshake. [0057], router and proxy collaborates to transparently proxy the TCP connection of the client and server using sockets 416 and 420 created using the three-way handshake).

With respect to claim 3, Vajravel discloses wherein the processor is configured to, when the at least one local device is decoupled from the given client computing device, perform the determining, the replacing, and the sending ([0064], kernel filter driver 601 can remove identifiers from information 602 pertaining to a redirected smart card reader in response to the smart card reader being disconnected from server.)

With respect to claim 4, Vajravel discloses wherein the at least one client computing device comprises a plurality of client computing devices; and wherein the processor is configured to monitor packets exchanged between the plurality of client computing devices and respective local devices to generate the server mapping table  ( [0033] application executing in remote session determines if the smart card readers that are connected to the server.  Proxy utilizes the smart card stub to receive this list ad determines if the card reader is available to the same session as the application in the server).
With respect to claim 5, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Vajravel for the same reasons identified in the rejection of claim 1.  In addition, Qu discloses wherein the plurality of known server packets each comprises a communication standard initialization packet ([0038] uses TCP connection).

With respect to claim 6, Vajravel discloses wherein the plurality of known server packets each comprises at least one of a smart card initialization sequence packet, a smart card authentication packet, a smart card digital signing packet, and a smart card certificate transmission packet ([0058] certificate of smart card).

With respect to claim 7, Vajravel discloses wherein when the plurality of compressed server initialization packets generates an error [0052], if a user establishes a remote session with server 104 and executes any of applications 410a-410c within the remote session for the purpose of accessing a redirected smart card reader, resource manager 170c will block the access.), the processor is configured to initialize the at least one local device using the plurality of server initialization packets ([0053]-[0053] the present invention employs a smart card stub 401 and a smart card proxy 402 in order to, in essence, cause resource manager 170c to believe that applications 410a-410c are executing within session 0 rather than within a remote session and allow the client/server to enable a redirected smart card reader.).

With respect to claim 9, Vajravel discloses wherein the at least one local device comprises at least one of a universal serial bus (USB) device, a TWAIN device, and a smart card device ([0073] smart card).

With respect to claim 10, Vajravel discloses wherein the determining is based upon at least one of a client name, a smart card reader name, a smart card reader state, a smart card type, a smart card Answer to Reset (ATR) string, smart card ID, and a smart card certificate hash FIG. 5 and paragraphs [0021, 0073] Smart card readers are a type of USB device that can be redirected in much the same manner as described above. However, due to security concerns, the Windows operating system places limits on how an application can access a smart card that has been inserted into a smart card reader).
With respect to claims 11-17 and 19-20, they are of similar claims as claims 1-7 and 9-10 above and therefore are rejected for the same reasons above.
Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vajravel and in view of Qu and in view of Sah (US 20116/0219420, hereinafter Sah).
With respect to claims 8 and 18, Vajravel discloses wherein when the plurality of compressed server initialization packets generates the error ([0052], if a user establishes a remote session with server 104 and executes any of applications 410a-410c within the remote session for the purpose of accessing a redirected smart card reader, resource manager 170c will block the access).  Vajravel and Qu do not disclose, however Sah discloses the processor is configured to send an error message to the given client computing device to prevent reconstituting of the plurality of server initialization packets at the given client computing device ([0258], the SMPP sequence module extracts the sequence number from a message and replaces with a new sequence number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vajravel and Qu with the teaching of Sah to provide method for a gateway communications network node that connects to other networks nodes to perform a load balancing and message by an intermediary device.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another to establish a more efficient system storing data in a cache memory element to be made by accessing cached copy rather than refetching or recomputing original data, thus reducing access time., where the combination of elements according to known methods would yield a predictable result 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443




/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443